        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CARLOS GONZALEZ,                          :
    Plaintiff,                            :
                                          :
       v.                                 :       CIVIL ACTION NO. 20-4531
                                          :
KYLE RUSSELL, et al.,                     :
     Defendants.                          :

                                   MEMORANDUM

PAPPERT, J.                                                            MARCH 22, 2021

       Carlos Gonzalez, a pretrial detainee currently incarcerated at Lehigh County

Prison, filed this lawsuit pursuant to 42 U.S.C. § 1983, alleging he has been subjected

to cruel and unusual punishment during his incarceration. (ECF No. 2.) Its October 13,

2020 Order, the Court granted Gonzalez leave to proceed in forma pauperis. (ECF No.

11.) Gonzalez then filed a series of motions seeking to add claims to his initial

Complaint. On December 10, 2020, the Court granted Gonzalez leave to file an

amended complaint so that he could bring all of his allegations together in one

pleading. Gonzalez filed his Amended Complaint on January 20, 2021.1 (ECF No. 25.)

For the following reasons, the Court will dismiss his Amended Complaint, with the




1An amended complaint, once submitted to the Court, serves as the governing pleading in
the case because an amended complaint supersedes the prior pleading. See Shahid v.
Borough of Darby, 666 F. App'x 221, 223 n.2 (3d Cir. 2016) (per curiam) (“Shahid’s amended
complaint, however, superseded his initial complaint.” (citing W. Run Student Hous. Assocs.
LLC v. Huntingdon Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013)); see also Garrett v.
Wexford Health, 938 F.3d 69, 82 (3d Cir. 2019) (“In general, an amended pleading
supersedes the original pleading and renders the original pleading a nullity. Thus, the
most recently filed amended complaint becomes the operative pleading.”) (internal citations
omitted).
                                              1
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 2 of 18




exception of the claims against Mike Daly, Clinton Wambold, Herbert Shrek, Nurse

Samantha Scroggins, Officer Muniz, and Officer Keiser.

                                            I

      The Amended Complaint, which is broken down into five different “situations” or

incidents, raises constitutional claims pursuant to 42 U.S.C. § 1983 against the

following Defendants in Situation No. 1: Kyle A. Russell (identified in the Amended

Complaint as the Warden), Mike Daly (identified as a Lieutenant, Cert), Joseph

Oscellus (identified as a C/O, Cert), Keith Kowal (identified as a Sgt., Cert), Brianna

Henry (identified as a C/O, Cert), and Woodward (identified as a C/O, Cert). (ECF No.

25 at 1.)2 In Situation No. 2, Gonzalez names the following Defendants: Herbert Shrek

(identified as a Sgt.), Clinton Wambold (identified as a C/O), and Nurse Samantha

Scroggins. (Id.) The Defendants named in Situation No. 3 are Mike Salters (identified

as a treatment supervisor, grievance coordinator), Doug Mette (identified as a

treatment supervisor, grievance coordinator, notary personnel), Josh Leadbetter

(identified as a case manager and “pawn” for Doug Mette), and Angel Cristobal

(identified as a counselor and “pawn” for Mike Salters). (Id.) In Situation No. 4,

Gonzalez names Robert McFadden (identified as the Deputy Warden and “pawn” of

Kyle A. Russell) as the only Defendant. (Id.) In Situation No. 5, Gonzalez names the

following Defendants: Clinton Wambold, Officer Keiser, and Officer Muniz. (Id.)

Gonzalez seeks “$100,000 per situation” noting a total amount sought as $500,000 “for

being assaulted, retaliated against, [and] denied medical treatment.” (Id.)




2The Court adopts the pagination assigned to the Amended Complaint by the CM/ECF
docketing system.
                                            2
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 3 of 18




                                            A

       For Situation 1, Gonzalez avers that on July 20, 2020, he “was sprayed with the

O/C”3 during a “peaceful protest” that was organized to grieve issues relating to

inadequate amounts of food, inadequate hygiene products, and private access to the law

library.4 (Id. at 2.) After an unsuccessful written grievance attempt, Gonzalez and

other inmates decided to cover the doors and windows of their cells. (Id.) Gonzalez

wanted “to get a prison official down to the RHU so that [they] could explain [their]

grievances in person.” (Id.)

       Sergeants Kowal and Mead entered the restricted housing unit but were unable

to negotiate. (Id.) Gonzalez avers that the incident became violent and hostile when

the “CERT” team was activated, which included a group of seven to eight correctional

officers dressed in riot gear and gas masks. (Id.) According to Gonzalez, Lieutenant

Daly approached his cell and directed him to “cuff-up.” (Id. at 3.) Gonzalez refused

because he was in his designated area. (Id.) While in his cell, Gonzalez was sprayed

with pepper spray by Daly. (Id.) Gonzalez says he was removed to the yard, and the

nurse was instructed to spray only his face and eyes even though his entire body was

engulfed by the spray. (Id.) Gonzalez was placed back in his cell, which was not

cleaned, and the “pepper spray clung to every square inch of [his] cell” and anything he


3“O/C” stands for oleoresin capsicum, and it is commonly known as pepper spray.
See Torres v. Beverage, Civ. A. No. 16-962, 2017 WL 1058910, at *1 n.2 (W.D. Pa. March 21,
2017).

4 Gonzalez expresses a fear about being “snooped on” by “prison administration” who are
“reporting back to the prosecutors” because inmates housed in disciplinary segregation are
required to make their requests for case law from memory and place the requests on slips to
the treatment supervisor without the opportunity to study case law and legal work. (ECF
No. 25 at 2.) This particular allegation is set forth as its own “situation,” and addressed
more fully below.
                                            3
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 4 of 18




touched resulted in a burning sensation. (Id.) His entire body burned throughout the

night. (Id.)

       Gonzalez claims he was denied medical treatment by night shift “staff members”

and was refused a shower that evening as well as the next day. (Id.) Gonzalez asserts

that his “rights were violated by Lieutenant Daly, who on orders given by Kyle A.

Russell, assaulted [him] and left [him] to deal with the pain long after control was

established.” (Id.)

                                              B

       The Defendants named in the second situation are: Sergeant Shrek, Officer

Wambold, and Nurse Scroggins. (Id. at 1.) Gonzalez states that at approximately 3:30

p.m. on October 10, 2020, he complained of chest and spinal pains.5 (Id. at 3.)

Following his medical complaint, Gonzalez’s cell door was opened without handcuffs

being placed on him. (Id.) Gonzalez asserts he was assaulted by Wambold and Shrek

while he was sitting on the toilet in his cell. (Id.) More specifically, he claims that

while he was gasping for air, Wambold, who was being supported by Shrek, tried to cuff

him, but Gonzalez refused and requested that Nurse Scroggins be called to attend to

him. (Id.) Wambold placed his hand on Gonzalez’s chest, Gonzalez removed his hand,

and then Wambold pushed Gonzalez against the wall. (Id.) Gonzalez contends the

assault by Wambold and Shrek was captured on camera and was done “in retaliation

for upsetting Kyle A. Russell’s administration.” (Id.)


5By way of background, Gonzalez claims he had withheld his morning medication in an
attempt “to get the attention of the proper prison officials” on a separate issue involving his
prison account statement. (ECF No. 25 at 4.) Gonzalez, however, does not identify the
medication withheld, and it is unclear to the Court whether his failure to take the medicine
contributed to his complaints of pain.


                                               4
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 5 of 18




       Gonzalez further avers that Shrek denied him access to Nurse Scroggins by

telling him that she had refused to see him when, in fact, Shrek told Scroggins that she

would not be permitted to treat Gonzalez because of his behavior. (Id.) Gonzalez says

his right to adequate medical attention was denied by the prison and the Russell

administration. (Id.)

                                             C

       In situation three, Gonzalez names Salters, Mette, Leadbetter, and Cristobal as

Defendants. (Id. at 1.) He states prisoners under disciplinary segregation are only

permitted to request “specific case laws” from treatment supervisor Mette. (Id. at 4.)

Gonzalez asserts that if you are not capable of reciting a “specific case law” by its

citation, then you are denied your “right to study law and prepare” for your case. (Id.)

       Gonzalez claims further that the “prison” has been recording and photocopying

his requested case laws and sending them to the prosecutor. (Id.) Gonzalez avers that

he is currently fighting charges of attempted homicide and aggravated assault and

speculates that the prosecutor in charge of his case has conspired with Judge Reichley

and his public defender.6 Gonzalez avers that he filed a grievance with respect to this

issue on September 16, 2020. (Id.) His grievance was denied as frivolous and “they”

replaced Salters and Cristobal with Leadbetter and Mette. (Id.) There are no further

allegations with respect to these individuals and the Court is unclear as to what role, if

any, each of these individuals played with respect to Gonzalez’s allegations.


6Gonzalez references an earlier case that he filed with this Court. In that matter, Gonzalez
named Judge Douglas G. Reichley, Assistant Prosecutor Lisa Rene Cipoletti, and Attorney
Gavin Holihan as Defendants, asserting, inter alia, that his constitutional rights were
being violated with respect to criminal charges pending against him. See Gonzalez v.
Reichley, Civ. A. No. 20-4831. This matter was dismissed by the Court on November 9,
2020, for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).
                                             5
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 6 of 18




                                             D

       Deputy Warden McFadden is the only Defendant named in the fourth situation.

(Id. at 1.) On September 30, 2020, McFadden allegedly placed Gonzalez on a shower

restriction in retaliation for Gonzalez’s filing of a civil rights complaint against Warden

Russell. (Id. at 7.) It appears from the Amended Complaint that Gonzalez was

permitted to shower twice a week. (Id.) Gonzalez claims this restriction is contrary to

the prison’s policy of a minimum of two showers per week and the World Health

Organization and CDC’s safety precautions to combat the spread of COVID-19. (Id.)

Gonzalez feels the restriction limiting him to two showers a week subjected him to cruel

and unusual punishment during a worldwide pandemic. (Id. at 7-8.) Gonzalez filed a

grievance concerning this issue on December 7, 2020, and his shower privileges were

restored on December 21, 2020. (Id.)

                                             E

       In situation five, Gonzalez names Officers Wambold, Keiser, and Muniz as

Defendants. (Id. at 1.) Gonzalez avers that on December 19, 2020, three inmates from

3C-1 unit tested positive for COVID-19, and they were moved to a quarantine unit. (Id.

at 8.) While inmate Rivera was being transported to quarantine, he passed by

Gonzalez’s cell and spit in his face. (Id.) Gonzalez says Rivera would not have been

able to spit on him if the officers who transported Rivera were enforcing the

requirement that everyone wear COVID-19 masks outside of their cells. (Id.) To

Gonzalez, the officers in question failed to protect him, and he was diagnosed with

COVID-19 two days later. (Id.)




                                             6
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 7 of 18




                                              II

       The Court previously granted Gonzalez leave to proceed in forma pauperis

because it appeared that he was incapable of paying the fees to commence this civil

action. (ECF No. 11.) Accordingly, 28 U.S.C. § 1915(e)(2)(B) applies, which requires

the Court to screen the Amended Complaint and dismiss it if, among other things, it is

frivolous or fails to state a claim. Whether a complaint fails to state a claim under §

1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss

under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d

236, 240 (3d Cir. 1999), which requires the Court to determine whether the complaint

contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. As Gonzalez is proceeding pro se, the Court

construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

                                             III

       The vehicle by which federal constitutional claims may be brought in federal

court is Section 1983 of Title 42 of the United States Code, that provides in part:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be
       liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of

a right secured by the Constitution and laws of the United States, and must show that

the alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988).
                                              7
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 8 of 18




                                             A

       To state a due process violation based on excessive force, a pretrial detainee

must allege facts to plausibly suggest “that the force purposely or knowingly used

against him was objectively unreasonable.” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473 (2015). “Considerations such as the following may bear on the reasonableness or

unreasonableness of the force used: the relationship between the need for the use of

force and the amount of force used; the extent of the plaintiff’s injury; any efforts made

by the officer to temper or to limit the amount of force; the severity of the security

problem at issue; the threat reasonably perceived by the officer; and whether the

plaintiff was actively resisting.” Id.

       Gonzalez asserts that his entire body was sprayed with pepper spray by Daly

while he was in his “designated area,” i.e., his prison cell, albeit after disobeying an

order from Daly. Given the difficulty in ruling on whether the use of force in this

context was objectively reasonable at this stage of the litigation, the Court will permit

this excessive force claim to proceed.

       There are, however, no factual allegations that Sergeant Kowal7 or Officers

Oscellus, Henry, and Woodward were involved in any of the allegedly violative conduct.

In a § 1983 action, the personal involvement of each defendant in the alleged

constitutional violation is a required element, and, therefore, a plaintiff must allege

how each defendant was involved in the events and occurrences giving rise to the

claims. Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988); Baraka v. McGreevey,



7The only factual allegation concerning Sergeant Kowal is that he entered the RHU during
the protest in an effort to negotiate, but his attempts at negotiation were unsuccessful.
(ECF No. 25 at 2.)
                                             8
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 9 of 18




481 F.3d 187, 210 (3d Cir. 2007) (quotations omitted); see also Iqbal, 556 U.S. at 676

(explaining that “[b]ecause vicarious liability is inapplicable to . . . § 1983 suits, a

plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.”). Because Gonzalez does not allege

how Sergeant Kowal or Officers Oscellus, Henry, and Woodward were involved in the

alleged violation of his constitutional rights, the claims against them are not plausible

and will be dismissed without prejudice.

       Gonzalez’s allegations against Russell are also insufficient to state a plausible

claim. There are “two general ways in which a supervisor-defendant may be liable for

unconstitutional acts undertaken by subordinates.” Barkes v. First Corr. Med., Inc.,

766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds by Taylor v. Barkes, 135 S.

Ct. 2042 (2015). First, a supervisor may be liable if he or she “‘with deliberate

indifference to the consequences, established and maintained a policy, practice or

custom which directly caused [the] constitutional harm.” Id. (quoting A.M. ex rel.

J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in

original)). “Second, a supervisor may be personally liable under § 1983 if he or she

participated in violating the plaintiff’s rights, directed others to violate them, or, as the

person in charge, had knowledge of and acquiesced in the subordinate’s

unconstitutional conduct.” Id.

       Gonzalez does not allege that Russell, with deliberate indifference to the

consequences, maintained a policy, practice or custom that resulted in the conduct that

allegedly violated Gonzalez’s constitutional rights, nor does he allege that Russell

participated in the alleged improper conduct. Instead, Gonzalez claims Daly assaulted



                                               9
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 10 of 18




him “on orders given by Kyle A. Russell.” (ECF No. 25 at 2.) This allegation against

Russell is conclusory and does not allege enough facts to support a plausible claim that

Russell’s actions resulted in the conduct that allegedly violated Gonzalez’s

constitutional rights. Accordingly, the claims against Russell will be dismissed without

prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                             B

       Gonzalez alleges Wambold and Shrek entered his cell following his request for

medical attention, and then assaulted him while he sat on the toilet. (ECF No. 25 at 3.)

Gonzalez further claims that he was denied medical attention following the assault and

that the assault was done “in retaliation for upsetting Kyle A. Russell’s

administration.” (Id.) Gonzalez’s allegation that Wambold and Shrek assaulted him

while he was in his cell is sufficient to allege a plausible excessive force claim. See

Olick v. Pennsylvania, 739 F. App’x 722, 725 (3d Cir. 2018) (per curiam) (allowing

excessive force claim to proceed where “Olick alleged that Maracinni shoved him across

the floor, causing an injury to his shoulder that required medical attention”).

       Gonzalez further avers that Shrek denied him medical treatment by denying

him access to Nurse Scroggins. (ECF No. 25 at 3.) To state a constitutional claim

based on the failure to provide medical treatment, a prisoner must allege facts

indicating that prison officials were deliberately indifferent to his serious medical

needs.8 See Farmer v. Brennan, 511 U.S. 825, 835 (1994). Deliberate indifference is


8 As it appears that Gonzalez was a pretrial detainee at the time of the events in question,
the Fourteenth Amendment governs his claims. See Hubbard v. Taylor, 399 F.3d 150, 166
(3d Cir. 2005). However, the standard under the Eighth Amendment and Fourteenth
Amendment for claims related to a prisoner’s medical needs is essentially the same for
purposes of the analysis. See Parkell v. Morgan, 682 F. App’x 155, 159 (3d Cir. 2017) (per
curiam); see also Moore v. Luffey, No. 18-1716, 2019 WL 1766047, at *3 n.2 (3d Cir. Apr. 19,
                                             10
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 11 of 18




properly alleged “where the prison official (1) knows of a prisoner’s need for medical

treatment but intentionally refuses to provide it; (2) delays necessary medical

treatment based on a non-medical reason; or (3) prevents a prisoner from receiving

needed or recommended medical treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d

Cir. 1999). A serious medical need exists where “failure to treat can be expected to lead

to substantial and unnecessary suffering.” Colburn v. Upper Darby Twp., 946 F.2d

1017, 1023 (3d Cir. 1991). Gonzalez’s allegation that he was denied medical treatment

for his chest and spinal pains and difficulty breathing is sufficient to allege a plausible

claim at this stage of the case against Wambold, Shrek, and Scroggins.

       However, Gonzalez’s allegation that the assault by Wambold and Shrek was in

retaliation “for upsetting . . . Russell’s administration,” is conclusory and does not

support a retaliation claim. In order to state a plausible First Amendment retaliation

claim, a prisoner must allege that: (1) he engaged in constitutionally protected conduct;

(2) he suffered an adverse action sufficient to deter a person of ordinary firmness from

exercising his constitutional rights; and (3) the constitutionally protected conduct was

“a substantial or motivating factor” for the adverse action. See Rauser v. Horn, 241 F.3d

330, 333 (3d Cir. 2001); see also Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003). The

timing of the allegedly retaliatory behavior relative to the constitutionally protected

conduct may establish a causal link between the two for purposes of establishing

motivation. Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016). Although Gonzalez

mentions the filing of a civil action against Russell, he does not allege the timing of that




2019) (declining to address whether a new standard applies to claims raised by pretrial
detainees based on issues related to medical care).
                                             11
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 12 of 18




filing relative to the assault, nor does he state that either Wambold or Shrek were

aware of any civil complaint against Russell. This claim is accordingly dismissed.

                                             C

       Gonzalez claims prisoners under disciplinary segregation are only permitted to

request “specific case laws,” and if you are not capable of reciting a “specific case law”

by its citation, then you are denied your “right to study law and prepare” for your case.

(ECF No. 25 at 5.) The Court understands Gonzalez to be asserting a claim of denial of

access to the prison law library.

       A claim asserting restrictions on access to the prison law library is considered a

First Amendment “access-to-the-courts” claim. See, e.g., Diaz v. Holder, 532 F. App’x

61, 63 (3d Cir. 2013). “A prisoner making an access-to-the-courts claim is required to

show that the denial of access caused actual injury.” Jackson v. Whalen, 568 F. App’x

85, 87 (3d Cir. 2014) (per curiam) (quoting Lewis v. Casey, 518 U.S. 343, 350 (1996)).

This is because the right of access to the courts “rest[s] on the recognition that the right

is ancillary to the underlying claim, without which a plaintiff cannot have suffered

injury by being shut out of court.” Christopher v. Harbury, 536 U.S. 403, 415 (2002). In

other words, a prisoner claiming that he was denied access to the courts must allege an

injury traceable to the conditions of which he complains. Diaz, 532 F. App’x at 63

(affirming dismissal of denial of access claims where plaintiff failed to tie alleged

deficiencies in library to harm in underlying action). In general, an actual injury occurs

when a prisoner demonstrates that a “non frivolous” and “arguable” claim was lost

because of the denial of access to the courts. Christopher, 536 U.S. at 415. “[T]he

underlying cause of action, . . . is an element that must be described in the complaint.”



                                             12
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 13 of 18




Id. Furthermore, the right to access the courts may be satisfied if the plaintiff has an

attorney. Diaz, 532 F. App’x at 63 (citing Bounds v. Smith, 430 U.S. 817, 831 (1977)

and Peterkin v. Jeffes, 855 F.2d 1021, 1042 (3d Cir. 1988)); see also Prater v. City of

Phila., 542 F. App’x 135, 137 n.4 (3d Cir. 2013) (per curiam).

       Gonzalez fails to tie any allegation that his law library access was restricted

during his period in segregation to the actual loss of a nonfrivolous and arguable claim.

Moreover, Gonzalez is currently represented by counsel with respect to the criminal

charges pending against him.9 Accordingly, this claim is not plausible and will be

dismissed. The dismissal will be without prejudice and Gonzalez may amend the claim

if he is able to identify a nonfrivolous and arguable legal claim he lost due to the

restriction on his access to the law library.

       Gonzalez also asserts that the “prison” has been photocopying his requested

cases and sending them to the prosecutor in charge of his case, and that he has filed a

grievance on this issue, which was denied as frivolous. (ECF No. 25 at 6-7.) Gonzalez

further asserts that “they” replaced Salters and Cristobal with Leadbetter and Mette.

(Id.) There are no further allegations with respect to any of these individuals and the

Court is unclear as to what role, if any, each of these individuals played with respect to

these allegations.




9According to the criminal docket for the Court of Common Pleas of Lehigh County,
Gonzalez has been charged with one count of aggravated harassment by a prisoner with an
offense date listed as August 28, 2020. See Commonwealth v. Gonzalez, Docket No. CP-39-
CR-0002526-2020 (Lehigh Cty. Court of Common Pleas). It further appears from the
criminal docket that Robert E. Sletvold, Esquire is currently representing Gonzalez in these
criminal proceedings. (Id.)


                                                13
       Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 14 of 18




       Gonzalez’s use of the terms “prison” and “they” does not attribute any conduct to

any individual defendant. See Lawal v. McDonald, 546 F. App’ x 107, 113 (3d Cir.

2014) (pleading that relied on “repeated and collective use of the word ‘Defendants’”

was ambiguous about each Defendant’s role in the events giving rise to plaintiff’s

claims). As noted above, the personal involvement of each defendant in the alleged

constitutional violation is a required element in a § 1983 action, and, therefore, a

plaintiff must allege the role each defendant played in the events and occurrences

giving rise to the claims. Rode, 845 F.2d at 1207; Baraka, 481 F.3d at 210 (quotations

omitted); see also Iqbal, 556 U.S. at 676 (explaining that “[b]ecause vicarious liability is

inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the

Constitution.”). Gonzalez has made no allegations describing how any specific

individuals were personally responsible for any alleged photocopying of his legal

research. His references to “prison” and “they” are insufficient to put anyone on notice

to prepare a defense, and these allegations do not ensure that the Court is sufficiently

informed of the facts to determine the relevant legal issues. Accordingly, this claim is

not plausible and will be dismissed without prejudice.

       Moreover, to the extent Gonzalez alleges a violation of his rights with respect to

the denial of his grievance, claims based on the handling of prison grievances fail

because “[p]rison inmates do not have a constitutionally protected right to a grievance

process.” Jackson v. Gordon, 145 F. App’x 774, 777 (3d Cir. 2005) (per curiam); see also

Caldwell v. Beard, 324 F. App’x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, if




                                             14
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 15 of 18




Gonzalez is attempting to raise claims based solely on the denial of his grievances, they

are not plausible and will be dismissed with prejudice.

                                            D

       Gonzalez alleges McFadden placed him on a shower restriction from September

30, 2020 through December 21, 2020 in retaliation for filing a civil rights complaint

against Russell. (ECF No. 25 at 7.) Gonzalez claims this restriction, which limited him

to two showers per week, constituted cruel and unusual punishment during a

worldwide pandemic. (Id. at 7-8.) This claim fails to state plausible constitutional

violations.

       The Due Process Clause of the Fourteenth Amendment governs claims involving

conditions of confinement brought by pretrial detainees. Hubbard v. Taylor, 399 F.3d

150, 166 (3d Cir. 2005). To establish a basis for a Fourteenth Amendment violation, a

prisoner must allege that his conditions of confinement amount to punishment. Bell v.

Wolfish, 441 U.S. 520, 538 (1979). “Unconstitutional punishment typically includes

both objective and subjective components.” Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir.

2007). “[T]he objective component requires an inquiry into whether the deprivation

was sufficiently serious and the subjective component asks whether the officials acted

with a sufficiently culpable state of mind.” Id. (internal quotations and alterations

omitted). To meet the subjective component, a detainee must assert that prison

officials acted with deliberate indifference, meaning that they consciously disregarded a

serious risk to the detainee’s health or safety. See Wilson v. Seiter, 501 U.S. 295, 298-

99 (1991); see also Wilson v. Burks, 423 F. App’x 169, 173 (3d Cir. 2011) (per curiam)

(“‘[T]he official must both be aware of facts from which the inference could be drawn



                                            15
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 16 of 18




that a substantial harm exists, and he must also draw that inference.’”) (quoting

Farmer v. Brennan, 511 U.S. 825, 837 (1994)); cf. Edwards v. Northampton Cty., 663 F.

App’x 132, 135 (3d Cir. 2016) (per curiam) (“[W]e agree with the District Court and find

no reason to apply a different standard here as we have applied the ‘deliberate

indifference’ standard both in cases involving prisoners and pretrial detainees.”

(internal citations omitted)).

       Gonzalez’s allegations that he was only permitted to shower twice a week for a

period of approximately three months are insufficient to satisfy either the objective or

subjective components of a due process claim. Courts have held that the Fourteenth

Amendment does not require prisons to allow pretrial detainees daily shower access.

See, e.g., Fortune v. Hamberger, 379 F. App’x 116, 122 (3d Cir. 2010) (“Fortune

complained of his inability to adequately shower and exercise for a period of fifteen

days. Although it is not clear how many times Fortune believes that he should have

been permitted to engage in those activities in addition to the time he was already

given to do so, he does not allege that he suffered any harm as a result of the denial of

additional showers and exercise.”); Coleman v. Hodges, Civ. A. No. 18-1152, 2018 WL

6618459, at *5 (W.D. Pa. Nov. 30, 2018), report and recommendation adopted, 2018 WL

6618408 (W.D. Pa. Dec. 18, 2018) (“To the extent that Plaintiff claims his mere

placement in the RHU and the mere imposition of the restrictions regarding a mattress,

showers and exercise for four days constituted ‘punishment’ as prohibited by Bell v.

Wolfish, he fails to comprehend the meaning of ‘punishment’ as used in Bell and in the

Fourteenth Amendment context concerning pre-trial detainees.”); Platt v.

Brockenborough, 476 F. Supp. 2d 467, 471 (E.D. Pa. 2007) (plaintiff failed to state a



                                            16
        Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 17 of 18




constitutional claim based on allegations “that he was denied the means to maintain a

clean cell, he was not permitted to shower regularly, and he was shackled everywhere

he went”). Because Gonzalez does not allege that he suffered any harm from the alleged

inability to shower, the deprivation is not sufficiently serious, and the claim is not

plausible.

       Gonzalez’s assertion that he was placed on a shower restriction in retaliation for

filing a civil rights complaint against Russell is also not plausible. Gonzalez does not

allege the timing of the filing of the civil complaint against Russell relative to the

shower restriction, nor does he aver that McFadden was aware of the complaint filed

against Russell. There are no factual assertions, other than Gonzalez’s own conclusory

statement, to support Gonzalez’s contention that the restriction was placed as a result

of the civil case against Russell. Accordingly, this claim will be dismissed because it is

not plausible as pled.

                                             E

       Gonzalez alleges that while Wambold, Muniz, and Keiser transported an

unmasked inmate who had recently tested positive for COVID-19, they passed by

Gonzalez’s cell and the infected inmate spit in his face. (ECF No. 25 at 8.) Gonzalez

was diagnosed with COVID-19 two days later. (Id.) These allegations apparently raise

a failure to protect claim against these officers. To state a claim under § 1983 against a

prison official for failure to protect an inmate, a plaintiff must plead facts that show:

“(1) he was incarcerated under conditions posing a substantial risk of serious harm, (2)

the official was deliberately indifferent to that substantial risk to his health and safety,

and (3) the official’s deliberate indifference caused him harm.” Farmer, 511 U.S. at 834.



                                             17
       Case 5:20-cv-04531-GJP Document 27 Filed 03/22/21 Page 18 of 18




Given the nature of COVID-19, and Gonzalez’s assertions that no one was permitted to

leave their cell without a face mask, Gonzalez’s allegations are sufficient for now to

establish a plausible claim of failure to protect against Wambold, Muniz, and Keiser.

                                            IV

       The Court will dismiss Gonzalez’s claims against Russell, Oscellus, Kowal,

Henry, Woodward, Salters, Mette, Leadbetter, Cristobal, and McFadden without

prejudice. Gonzalez will be permitted to proceed on his excessive force claims against

Daly, his excessive force and deliberate indifference claims against Wambold, Shrek,

and Scroggins, and his failure to protect claims against Wambold, Muniz, and Keiser.

Any claims based on grievances will be dismissed with prejudice. Gonzalez may file an

amended complaint in the event that he seeks to amend his claims against Russell,

Oscellus, Kowal, Henry, Woodward, Salters, Mette, Leadbetter, Cristobal, and

McFadden. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). If

he chooses not to file an amended complaint, the Court will direct service on

Defendants Daly, Wambold, Shrek, Scroggins, Muniz, and Keiser. An appropriate

Order follows.

                                          BY THE COURT:


                                           /s/ Gerald J. Pappert
                                          __________________________________________
                                          GERALD J. PAPPERT, J.




                                            18
